DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9, 11-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2016/0187770 (hereinafter referred to as Hsu).
Hsu, in [0039], and [0040], and in figure 3A, discloses a reflective mask that includes a substrate with a first stack that includes a reflective multilayer stack (102), a first capping layer (104), a first absorber layer (edge or boundary portion patterning layer 106, see [0019]), a first protection layer (302) on the top surface of the absorber layer (106), wherein the protective layer 302 is less easily oxidized than the underlying absorber (patterning layer) layer, and as disclosed in figure 3A, the reflective mask includes a second absorber layer (mid- portion absorber layer pattern 106 that is separated from the edge portion absorber pattern 106) by a trench between the two absorber layer patterns that has a protective capping layer over the top surface of the mid-absorber pattern layer (the claimed second protection layer with a flat top surface) and constitutes the same material as the first protection layer (capping layer 302) that is positioned on the top surface of the edge absorber layer pattern, and the absorber layer material of the mid absorber pattern (second absorber) is the same material as the edge absorber pattern material;  Hsu, in [0040], discloses that the top surfaces and the sidewall surface portions of the absorber layer pattern  covered by the protective capping layer (protection layer) as disclosed in figure 3B and the protective capping layer extends vertically on part of the sidewall surfaces of the absorber patterns.  Hsu, in [0025], and [0039], discloses that the protective layer (capping layer) is implanted with nitrogen (treated with nitrogen) and inherently has an increased concentration of the nitrogen than that in the underlying absorber layer patterns.  Hsu, in [0015], and [0016], discloses that the substrate of the reflective mask includes on its backside a conductive layer wherein the frontside includes the reflective multilayer stack (claims 1-2, 5, 9, 11-13, 15-16).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,158 (hereinafter referred to as Hsu ‘158). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Hsu ‘158, fully encompasses claims 1-20 of the instant application and in light of the specification of Hsu ‘158, teaches the same claimed first protection layer that caps the absorber layer pattern on the edge portions (boundary) and is separated by a trench between the absorber layer circuit pattern that is also capped by a protection layer (second protection layer), and teaches the corresponding second stack of multiple layers as recited.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 16, 2022.